Case 8:18-cv-02608-SDM-AAS Document 184 Filed 09/18/19 Page 1 of 3 PageID 5544




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                   )
HEALTHPLAN SERVICES, INC.,         )
                                   )
     Plaintiff,                    )
                                   )
vs.                                )     Case No. 8:18-cv-2608-T-23AAS
                                   )
RAKESH DIXIT, et al.,              )
                                   )
     Defendants.                   )

     DEFENDANTS’ RESPONSE TO PLAINTIFF HEALTHPLAN SERVICES INC.’S
              MOTION FOR SANCTIONS, ET CETERA [Doc. 168]

         Defendants, Rakesh Dixit, KnowMentum, Inc., and Media Shark Productions, Inc.

 (collectively “Defendants”), respond in opposition to the “Motion for Sanctions” [Doc. 168] 1 (the

 “Motion”) filed by HealthPlan Services, Inc. (“HPS”), as laid out below.

         Introduction – the Motion fails to properly apprise the Court of all the facts and history

 relevant to the issues presented by the Motion. Instead, the Motion selectively retells the history

 of events while purposefully withholding information and context. By design or accident, the

 Motion also makes wholesale mischaracterizations or misrepresentations of statements by counsel.

         I. Lead Counsel and Local Rule 3.01(g) Conferences

         On August 9, 2019, Lead Counsel, Dustin Deese (“Deese”), along with co-counsel, Johnny

 Hightower (“Hightower”), attended a telephonic 3.01(g) Conference with HPS’s counsel, Alex

 Fernandez (“Fernandez”), lasting approximately 2.5 hours. The issues were thoroughly discussed

 in good faith. The follow up conference on August 19, 2019, was attended by Hightower with


 1
  “Plaintiff HealthPlan Services Inc.’s Motion for Sanctions, Fees and Order to Show Cause Why Dixit Defendants
 Should Not Be Held in Contempt of Court Order [ECF NO. 141]” filed August 24, 2019.


                                                   Page 1 of 3
Case 8:18-cv-02608-SDM-AAS Document 184 Filed 09/18/19 Page 2 of 3 PageID 5545




 Fernandez for approximately one hour. Fernandez was advised at the beginning of the conference

 that Deese was attending a doctor appointment that was running much longer than anticipated. At

 that time Fernandez could have chosen to continue the conference until Deese was available but

 elected to continue with Hightower instead.

        II. Supplementation of Responses to Requests for Production

        This Courts Order [Doc. 141] was based in part on misrepresentations made by HPS in the

 joint notice of discovery issues filed in relation to the hearing producing the Order. HPS

 misrepresented that the relevant Responses had never been amended and attached referenced the

 docket numbers of previously filed copies of the original Responses. However, the Responses had

 in fact been amended and HPS’s representation to the Court was simply false.

        III. Legal Standard

        For the above and other reasons, sanctions or not appropriate under the given

 circumstances.

        WHEREFORE, Defendants, Rakesh Dixit, KnowMentum, Inc., and Media Shark

 Productions, Inc., request that this honorable Court enter an order denying the Motion for

 Sanctions [Doc. 168] filed by HealthPlan Services, Inc., and for such other relief that is equitable

 and just.

                                 CERTIFICATE OF SERVICE

        I CERTIFY that on September 18, 2019, a true and accurate copy of this filing was filed

 via the CM/ECF electronic filing system through which copies are served by email to all counsel

 of record.

 Dated: September 18, 2019.



                                               Page 2 of 3
Case 8:18-cv-02608-SDM-AAS Document 184 Filed 09/18/19 Page 3 of 3 PageID 5546




                                            JRH.LAW PLLC

                                            /s/ John R. Hightower, Jr.
                                            John R. Hightower, Jr., Esq.
                                            Florida Bar No. 77478
                                            Primary: jrh@jrh.law
                                            Secondary: svc.flmd@jrh.law
                                            5470 E. Busch Blvd. # 149
                                            Temple Terrace, FL 33617-5417
                                            Tel.: 813-252-1849
                                            Fax: 813-354-3312
                                            Attorney for: Rakesh Dixit; KnowMentum,
                                            Inc.; Media Shark Productions, Inc.; and E-
                                            Integrate, Inc.


                                            DUSTIN D. DEESE, P.A.

                                            Dustin D. Deese, Esq.
                                            Florida Bar No. 634441
                                            Primary: dustin@deeselegal.com
                                            P.O. Box 1720
                                            Dade City, FL 33526
                                            Tel.: 813-517-9732
                                            Fax: 813-574-2664
                                            Attorney for Rakesh Dixit, KnowMentum,
                                            Inc., Media Shark Productions, Inc., and E-
                                            Integrate, Inc.




                                   Page 3 of 3
